Citation Nr: 0948414	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  06-14 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.

2.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right upper extremity.

4.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left upper extremity.

5.  Entitlement to service connection for a skin disability.

6.  Entitlement to service connection for arthritis (as 
affecting the hands, feet, ankles, and knees), to include as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from April 1965 to 
March 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2003 rating decision in which the RO, inter 
alia, granted service connection and assigned 10 percent 
initial ratings for each right and left, upper and lower 
extremity and ischemic optic neuritis of the left eye with 
papillitis, effective May 8, 2001 (the date of the claims for 
service connection), as well as denied service connection for 
arthritis and for a skin disability.   In November 2003, the 
Veteran filed a notice of disagreement (NOD) with the initial 
ratings assigned and for the denials of service connection.  
The RO issued a statement of the case (SOC) in February 2006, 
and the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in April 2006.

Because the appeal involves disagreement with the initial 
ratings assigned following the grant of service connection 
for peripheral neuropathy of each extremity, the Board has 
characterized these matters in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

In June 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the Veteran 
withdrew his claim for a higher initial rating for a left eye 
disability from appellate consideration.  Also during the 
hearing, the Veteran raised a claim for an increased rating 
for diabetes mellitus.  As this matter has not been 
adjudicated by the RO, it is not before the Board; hence, it 
is referred to the RO for appropriate action.

The Board's decision on the matter of service connection for 
arthritis is set forth below.  The claims for service 
connection for a skin disability and for higher initial 
ratings for peripheral neuropathy of each extremity are 
addressed in the remand following the order; these matters 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  No arthritis was shown in service or within one year 
following discharge from service, and there is no competent 
evidence or opinion establishing a medical nexus between the 
later diagnosed arthritis of the hands, feet, ankles, and 
knees, and the Veteran's military service, to include his 
service-connected diabetes mellitus.




CONCLUSION OF LAW

The criteria for service connection for arthritis (as 
affecting the hands, feet, ankles, and knees), to include as 
secondary to diabetes mellitus, are not met.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an April 2002 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  An October 2008 post-rating letter 
provided the appellant with information pertaining to VA's 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  After issuance of the 
October 2008 letter, and opportunity for the Veteran to 
respond, the April 2009 supplemental SOC (SSOC) reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs), VA outpatient 
treatment records dated from June 2002 to February 2008, and 
the reports of April 1977 and October 2007 VA examinations.  
Also of record and considered in connection with the appeal 
are the transcript of the June 2009 Board hearing and various 
written statements provided by the Veteran and by his 
representative, on his behalf.  

The Board also finds that no additional RO action prior to 
appellate consideration of the claim for service connection 
for arthritis is warranted.  In an April 2004 statement (VA 
Form 21-4138), the Veteran's representative said that the 
Veteran was treated for arthritis at the Portland VA Medical 
Center (VAMC) from 1969 to 1973.  The RO attempted to obtain 
these records from the Portland VAMC, but no records were 
found (as reflected in a February 2006 memorandum).  In a 
February 2006 letter, the RO informed the Veteran that its 
attempt to obtain these records was unsuccessful.  See 38 
C.F.R. § 3.159(e).  As the RO has determined that these 
records do not exist and that further efforts to obtain them 
would be futile, and the Veteran has been duly informed, no 
further action is required in this regard.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and arthritis becomes manifest to 
a degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113;  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.310(a), service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. 
§ 3.310 (2009).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The Board notes that the RO has considered entitlement to 
service connection for arthritis both on a direct basis and 
as secondary to service-connected diabetes mellitus (as 
reflected in the February 2008 SSOC).  Hence, there is no 
prejudice to the Veteran in the Board considering both 
theories of entitlement.  

The Veteran's STRs are unremarkable for any complaints, 
findings, or diagnoses of arthritis.  Post-discharge, the 
report of an April 1977 VA examination reflects that the 
Veteran had full range of motion in all of his joints and 
there were no abnormalities of the musculoskeletal system.

The first documented evidence of arthritis is contained in an 
August 2003 VA outpatient treatment record.  The Veteran 
complained of osteoarthritis of the hands, feet, and knees.  
In March 2004, he complained of ankle and foot pain, and X-
rays were obtained to rule out degenerative joint disease 
(DJD) (i.e., arthritis).  X-rays of the hands and feet 
revealed osteoarthritic changes; X-rays of the ankles were 
normal.  A December 2005 VA outpatient treatment record notes 
that the Veteran had osteoarthritis of the feet, knees, 
hands, and ankles.  

The report of the October 2007 VA examination for diabetes 
mellitus reflects that the Veteran had arthritis and some 
rheumatoid nodules on his fingers.  The examiner noted that 
the Veteran had widespread joint pain, but that diabetes 
mellitus had not been established as the cause of rheumatism 
or osteoarthritis.  The examiner further opined that there 
was less than a 50 percent probability that these symptoms 
were attributable to diabetes.

In this case, the earliest objective medical evidence of 
arthritis is dated in August 2003 - almost 34 years after the 
Veteran's service.  The Board notes that the passage of so 
many years between discharge from active service and the 
objective documentation of a claimed disability is a factor 
that weighs against a claim for service connection on a 
direct basis.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Moreover, neither the Veteran nor his 
representative has presented or identified any medical 
evidence or opinion to support a direct relationship between 
his current arthritis and military service.  

The Board has also considered the Veteran's contention that 
his arthritis is secondary to his service-connected diabetes 
mellitus.  During the June 2009 Board hearing, his 
representative stated that research showed a correlation 
between diabetes and arthritis, but neither he nor the 
Veteran has offered any supporting documentation in this 
regard.   Furthermore, the only competent medical opinion to 
directly address the question of whether the Veteran's 
arthritis is related to his diabetes mellitus-that of the 
October 2007 examiner-weighs against the claim.  The Board 
finds such opinion-based, as it was, on examination of the 
Veteran and consideration of his history-both probative and 
dispositive of the question of secondary service connection.  
See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and 
Guerrieri v. Brown, 4 Vet .App. 467, 470-471 (1993).  
Significantly, neither the Veteran nor his representative has 
presented or identified any contrary medical opinion-i.e., 
one that, in fact, establishes a medical relationship between 
his service-connected diabetes and arthritis.  
  
The Board has also considered the appellant's and his 
representative's assertions; however, none of this evidence 
provides a basis for allowance of the claim.  As indicated 
above, the claim turns on the matter of etiology, or medical 
relationship between current disability and service or 
service-connected disability-matters within the province of 
trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the appellant and his representative are 
not shown to be other than laypersons without the appropriate 
training and expertise, neither is competent to render a 
probative (i.e., persuasive) opinion on such matters.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, none of the lay assertions in 
this regard have any probative value.

For all the foregoing reasons, the claim for service 
connection for arthritis, to include as secondary to service-
connected diabetes mellitus, must be denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports this claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for arthritis (as affecting the hands, 
feet, ankles, and knees), to include as secondary to service-
connected diabetes mellitus, must be denied.




REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for higher initial ratings for 
peripheral neuropathy of each extremity and for service 
connection for a skin disability, is warranted.

In this case, the most recent VA examination for the 
peripheral neuropathy was in March 2007.  During the June 
2009 Board hearing, the Veteran said this his peripheral 
neuropathy had worsened in the past two years and that he had 
difficulty grasping objects.  He also said that he had 
periods lasting 3 to 4 weeks where he could barely walk.  The 
Board finds that, in view of allegations of worsening 
disability since the March 2007 VA examination, more 
contemporaneous medical findings are needed to evaluate the 
Veteran's service-connected peripheral neuropathy in each 
extremity.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA 
has a duty to provide a veteran with a thorough and 
contemporaneous medical examination); and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered contemporaneous").  

With regard to the claim for service connection for a skin 
disability, during the June 2009 Board hearing, the Veteran 
said that during service he had lesions all over his body 
that became infected.  He said that he was treated in the 
field and the lesions healed, but that he has continued to 
have various types of skin problems ever since.  He said he 
was unsure whether his current problems were related to the 
original skin problems that he had during service.  

The Veteran's STRs reflect that he was treated for an 
infected pilonidal cyst in March 1966 and that he had an 
infected rash of the groin and inner thighs in May 1966.  His 
February 1969 discharge examination reflects that he had a 
pilonidal cyst scar but no other skin problems.  

Post-discharge, a January 2002 private medical record from 
Dr. Sohriakoff reflects that the Veteran had a rash on his 
hands.  On July 2002 VA examination, he complained of dry, 
cracking skin on his hands and recurrent fungal infections.  
On physical examination, he had mild scaling and erythema of 
the feet consistent with tinea pedis.  He also had eczema of 
the hands.  Subsequent VA outpatient treatment records note a 
past medical history involving dermatitis.  

The Board notes that the Veteran's military personnel file 
reflects that he engaged in combat during his military 
service.  Hence, his assertions regarding being treated for 
skin problems in the field are accepted, since they are 
consistent with the circumstances, conditions, and hardships 
of such service.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).  Moreover, the Veteran is competent to 
report on matters observed or within his or her personal 
knowledge, such as skin problems.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  He is also competent to 
report a continuity of symptomatology.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).   He is not, however, 
competent to render a probative opinion on medical matters, 
such as current diagnosis or medical nexus (i.e., 
relationship) with service.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  
 
Given the in-service complaints and post-service findings of 
a skin disability, the Veteran's assertions as to a possible 
relationship between the two, and the absence of any current 
medical opinion on the question of nexus, the Board finds 
that further examination and medical opinion is needed to 
resolve the claim for service connection for a skin 
disability.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

Hence, under these circumstances, the RO should arrange for 
the Veteran to undergo VA neurology and dermatology 
examinations, by appropriate physicians, at a VA medical 
facility.  The Veteran is hereby advised that failure to 
report for any scheduled examination, without good cause, may 
well result in denial of the claims (as original claims will 
be considered on the basis of the evidence of record).  
See 38 C.F.R. § 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the 
Portland VAMC dated through February 2008.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain any records of 
treatment for peripheral neuropathy and a skin disability 
from the Portland VAMC since February 2008, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities. 

Furthermore, to ensure that all due process requirements are 
met, and that the record before the examiner is complete, the 
RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claims 
remaining on appeal.  The RO's notice letter to the appellant 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
remaining on appeal.  The RO's adjudication of the claims for 
higher initial ratings for peripheral neuropathy should 
include consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to Fenderson (cited 
to above), is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Portland 
VAMC all records of evaluation and/or 
treatment for the Veteran's peripheral 
neuropathy and skin disability since 
February 2008.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for higher initial ratings for 
peripheral neuropathy and for service 
connection for a skin disability.  The RO 
should explain the type of evidence that 
is the Veteran's ultimate responsibility 
to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records and responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

4.  After all records/responses received 
are associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA neurology and dermatology examinations, 
by appropriate physicians, at a VA medical 
facility.

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to each physician designated to 
examine the Veteran, and the report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his or 
her report) and all clinical findings 
should be reported in detail.  Each 
physician should set forth all examination 
findings, together with the complete 
rationale for conclusions reached, in a 
printed (typewritten) report.

Neurological examination - The physician 
should identify, and comment on the 
existence, frequency or extent of, as 
appropriate, all symptoms associated with 
the veteran's peripheral neuropathy of each 
right and left, upper and lower extremity.  
The examiner should assess the severity of 
the symptoms-specifically, whether such 
symptoms are mild, moderate, moderately 
severe, or severe.

Dermatology examination - The physician 
should clearly identify all current skin 
disabilities.  Then, with respect to each 
such diagnosed disability (to include the 
eczema and tinea pedis that was diagnosed 
by the July 2002 VA examiner), the 
physician should provide an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or greater 
probability) that any such disability had 
its onset in or is otherwise related to the 
Veteran's military service.  

5.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to him by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims remaining on 
appeal in light of all pertinent evidence 
and legal authority.  The RO's 
adjudication of the claims for higher 
initial ratings for peripheral neuropathy 
should include consideration of whether 
staged rating, pursuant to Fenderson 
(cited to above), is appropriate.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


